      Case 1:19-cv-00945-RDM Document 96-2 Filed 01/24/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

NILAB RAHYAR TOLTON, et al.,                     )
                                                 )
                       Plaintiffs,               )
                                                 )     Case No. 1:19-00945 (RDM)
     v.                                          )
                                                 )
JONES DAY,                                       )
                                                 )
                       Defendant.
                                                 )

                    SECOND DECLARATION OF TERRI L. CHASE
                         IN SUPPORT OF DEFENDANT’S
                        MOTION FOR RULE 11 SANCTIONS


     I, Terri L. Chase, declare as follows:

     1. My name is Terri Chase. I am a partner in the law firm of Jones Day. My business

          address is 250 Vesey Street, New York, NY 10281. I have personal knowledge of the

          facts described in this declaration.

     2. Attached as Exhibits 2 through 5 are documents generated from the Firm’s non-

          partner evaluation system regarding the performance and hours of four of Plaintiffs’

          alleged comparators.

     3. Attached as Exhibit 6 are excerpts from the transcript of Plaintiff Meredith Williams’

          October 1, 2019 deposition in this matter.

     4. Attached as Exhibit 7 is a document generated from the Firm’s non-partner evaluation

          system regarding Plaintiff Nilab Rahyar Tolton’s performance while employed at

          Jones Day.
        Case 1:19-cv-00945-RDM Document 96-2 Filed 01/24/20 Page 2 of 3



       5. Attached as Exhibit 8 is a copy of Dkt. 88-10 (Exhibit I to Plaintiffs’ Opposition to

           Jones Day’s Motion for Rule 11 Sanctions), with additional notation by Jones Day

           identified in red text.

       6. Attached as Exhibit 9 is a chart identifying the rates at which U.S. female associates

           at Jones Day have been promoted to partner from 2011 to 2020. The Jones Day

           partnership promotion rates are derived from Jones Day’s partnership announcements

           compiled in Dkt. 88-9 (Exhibit H to Plaintiffs’ Opposition to Jones Day’s Motion for

           Rule 11 Sanctions). Exhibit 9 also shows the rates at which U.S. female associates

           industry-wide1 have been promoted to partner from 2011 to 2018, the most recent

           year for which industry-wide data is available at Vault.com.

       7. Attached as Exhibit 10 are excerpts from the transcript of Plaintiff Jaclyn Stahl’s

           October 7, 2019 deposition in this matter.

       8. Attached as Exhibit 11 are excerpts from the transcript of Plaintiff Saira Draper’s

           October 7, 2019 deposition in this matter.



In compliance with 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.




1
  Vault.com represents that the industry-wide data is based on “demographic data for permanent
attorney staff in the United States” collected from more than 220 law firms. See 2018
Vault/MCAA Law Firm Diversity Survey, VAULT & MCCA, available at
https://www.mcca.com/wp-content/uploads/2018/11/2018-Vault-MCCA-Law-Firm-Diversity-
Survey-Report.pdf.
         Case 1:19-cv-00945-RDM Document 96-2 Filed 01/24/20 Page 3 of 3



Dated:    January 24, 2020               Respectfully submitted,

                                         /s/ Terri L. Chase_______
                                         Terri L. Chase (pro hac vice granted)
                                         JONES DAY
                                         250 Vesey Street
                                         New York, NY 10281
                                         Phone: (212) 326-3939
